DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 1 is/are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 8-10, 12 ,13, 15, and 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/12/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Claims
Claim(s) 1, 3, 5-10, 12, 13, 15, 16, 18, 20, and 22-25.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “a first layer of TiOx with a porosity of from 0.1% to 3% disposed on the at least one surface of the cathode substrate; a second layer of TiOx with a porosity of greater than 3% and up to 20% disposed on the first layer of TiOx…wherein a thickness of the first layer of TiOx is at least 20 µm and a thickness of the second layer of TiOx is at least 20 µm”. The closest prior art is Hayfield (US 4,039,400, referred to as 400). As explained in the previous action, 400 teaches a cathode comprising a first layer and second layer, each having TiOx. However, 400 does not explicitly teach that the thickness of the first layer of TiOx is at least 20 µm and a thickness of the second layer of TiOx is at least 20 µm. As argued by the applicant in the Arguments and Declaration under 37 CFR § 1.132 filed on 01/28/2021, the disclosure of 400 only supports thicknesses up to 3 µm. Although Shimamune teaches thicknesses of 10-200 µm for titanium oxides, the teaching applies to only 1 titanium oxide coating and there is no evidence that thicknesses of this size, which is much larger than that taught in 400, would be usable with the electrode of 400. 

Claim 10: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “a first layer of TiOx with a porosity of from 0.1% to 3%...a second layer of TiOx with a porosity of greater than 3% and up to 20%…wherein a thickness of the first layer of TiOx is at least 20 µm and a thickness of the second layer of TiOx is at least 20 µm”. The closest prior art is Hayfield (US 4,039,400, referred to as 400). As explained in the previous action, 400 teaches a cathode comprising a first layer and second layer, each having TiOx. However, 400 does not explicitly teach that the thickness of the first layer of TiOx is at least 20 µm and a thickness of the second layer of TiOx is at least 20 µm. As argued by the applicant in the Arguments and Declaration under 37 CFR § 1.132 filed on 01/28/2021, the disclosure of 400 only supports thicknesses up to 3 µm. Although Shimamune teaches thicknesses of 10-200 µm for titanium oxides, the teaching applies to only 1 titanium oxide coating and there is no evidence that thicknesses of this size, which is much larger than that taught in 400, would be usable with the electrode of 400. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795